DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites, “….joint of a plurality of joints…”, then again line 10 recites, “….joint of a plurality of joints…”.  There is no antecedent basis for the limitation in the claim.
The rest of the claims are rejected for depending on a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (Kasai, US 10561469) Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, Kasai discloses a robot arm apparatus, comprising: 
an arm that comprises a plurality of links joined to each other by at least one joint of a plurality of joints, wherein the arm is connectable to an imaging device (Kasai claim 1); and 
a drive controller (Kasai claim 1) configured to: 
obtain a distance between a reference point positioned on an optical axis of the imaging device and the imaging device (Kasai claim 18), 
set, based on the obtained distance (i.e. relative position, distance; Kasai claims 1, 18, 19) and a state of the arm, a constraint condition (Kasai claims 20) to prevent the arm from an invasion prohibition region (Kasai claims 1, 18, 19), wherein the state of the arm is setting information of a joint of a plurality of joints (Kasai claim 1, control movement of the arm and to control each joint of the plurality of joints to be cooperatively driven, wherein……., the relative position information is based on a state of the arm and distance information); and 
control movement of the arm based on the constraint condition and to control each joint of the plurality of joint to be cooperatively driven (Kasai claim 1, 17, 18).
Regarding claim 2, Kasai discloses the robot arm apparatus according to claim 1, wherein the drive controller is further configured to: 
control drive of each joint of the plurality of joints based on a control value for cooperative control of the arm (Kasai claim 2), wherein the control value is based on the state of the arm, and the state of the arm is acquired based on a plurality of states of the plurality of joints (Kasai claim 2).
Regarding claim 3, Kasai discloses the robot arm apparatus according to claim 2, wherein the control value for a whole body cooperative control of the arm is based on generalized inverse dynamics (Kasai claim 3), and 
the generalized inverse dynamics is based on the state of the arm, a purpose of motion, and a constraint condition of the arm (Kasai claim 3).
Regarding claim 4, Kasai discloses the robot arm apparatus according to claim 3, wherein the drive controller is further configured to: 
compute the control value based on a virtual force that acts to achieve the purpose of motion in an operation space and based on an actual force (Kasai claim 4), 
wherein the operation space is a space that describes a relationship between a first force that acts on the arm and an acceleration in the arm, and the actual force is a second force by which the virtual force drives the plurality of joints based on the constraint condition (Kasai claim 4).
Regarding claim 5, Kasai discloses the robot arm apparatus according to claim 2, wherein the drive controller is further configured to: 
drive each of the plurality of joints based on a command value, wherein the command value is based on a correction of an influence of a disturbance on the control value (Kasai claim 5).  
Regarding claim 6, Kasai discloses the robot arm apparatus according to claim 5, wherein the drive controller is further configured to: 
compute the command value based on a correction of the control value, wherein the control value is corrected based on a disturbance estimation value that indicates an influence of a disturbance on the plurality of joints (Kasai claim 6), and 
the influence of the disturbance on the plurality of joints is estimated based on a detected state of the plurality of states of the plurality of joints (Kasai claim 6).  
Regarding claim 7, Kasai discloses the robot arm apparatus according to claim 2, wherein the drive controller is further configured to: 
drive each joint of the plurality of joints based on a constraint condition that the reference point is positioned on the optical axis of the imaging device (Kasai claim 7); and 
drive the arm to execute a pivot operation in which the reference point serves as an apex of the pivot operation in a state in which the imaging device is pointed at the reference point (Kasai claim 7). 
Regarding claim 8, Kasai discloses the robot arm apparatus according to claim 2, wherein the drive controller is further configured to: 
drive each joint of the plurality of joints based on a constraint condition that a point on the optical axis of the imaging device is locked to the reference point (Kasai claim 8); and 
drive the arm to execute a pivot operation centered on the reference point in a state in which the imaging device is pointed at the reference point (Kasai claim 8).  
Regarding claim 9, Kasai discloses the robot arm apparatus according to claim 2, wherein the drive controller is further configured to: 
drive each joint of the plurality of joints based on a constraint condition that a position and an orientation of the arm are locked (Kasai claim 9); and 
drive the arm to execute an operation to lock the imaging device at a certain position in a state in which the imaging device is pointed at a certain point (Kasai claim 9).
Regarding claim 10, Kasai discloses the robot arm apparatus according to claim 2, wherein the drive controller is further configured to: 
drive each joint of the plurality of joints based on a position and an orientation of the arm, wherein the position and the orientation of the arm are variable based on a user operating input (Kasai claim 10). 
Regarding claim 11, Kasai discloses the robot arm apparatus according to claim 2, wherein the drive controller is further configured to: 
drive the arm to execute at least one of: 
a pivot operation in which the reference point serves as an apex of the pivot operation in a first state in which the imaging device is pointed at the reference point (Kasai claim 11), 
a first operation to lock the imaging device at a certain position in a second state in which the imaging device is pointed at a certain point (Kasai claim 11), or 
a second operation in which a position and an orientation of the arm are variable based on a user operating input (Kasai claim 11).
Regarding claim 12, Kasai discloses the robot arm apparatus according to claim 1, wherein the distance between the reference point and the imaging device is acquired based on a focal length of the imaging device (Kasai claim 12). 
Regarding claim 13, Kasai discloses the robot arm apparatus according to claim 1, wherein each joint of the plurality of joints includes a joint state detecting unit (Kasai claim 13) configured to:
detect a state of a corresponding joint, wherein the joint state detecting unit (Kasai claim 13) includes at least one of: 
a torque sensor configured to detect a generated torque in the corresponding joint and an external torque from an outside to the corresponding joint (Kasai claim 13), or 
an encoder configured to detect a rotational angle of the corresponding joint (Kasai claim 13).
Regarding claim 14, Kasai discloses the robot arm apparatus according to claim 2, wherein the control value is a generated torque in the plurality of joints (Kasai claim 14). 
Regarding claim 15, Kasai discloses the robot arm apparatus according to claim 1, further comprising the imaging device (Kasai claim 15). 
Regarding claim 16, Kasai discloses the robot arm apparatus according to claim 1, wherein the imaging device is a camera for a medical procedure (Kasai claim 16). 
Regarding claim 17, Kasai discloses a robot arm control method, comprising: 
acquiring a state of an arm (Kasai claim 17), 
wherein the arm comprises a plurality of links joined to each other by at least one joint of a plurality of joints (Kasai claim 17), 
wherein the arm is connectable to an imaging device (Kasai claim 17); 
obtaining a distance between a reference point positioned on an optical axis of the imaging device and the imaging device (Kasai claim 1, 18); 
setting, based on the obtained distance and a state of the arm, a constraint condition (Kasai claims 20) to prevent the arm from an invasion prohibition region (Kasai claims 1, 18, 19), wherein the state of the arm is setting information of a joint of a plurality of joints (Kasai claim 1, control movement of the arm and to control each joint of the plurality of joints to be cooperatively driven, wherein……., the relative position information is based on a state of the arm and distance information); and 
controlling movement of the arm based on the constraint condition and to control each joint of the plurality of joints to be cooperatively driven (Kasai claims 1, 17, 18).
Regarding claim 18, Kasai discloses a non-transitory computer-readable medium, having stored thereon computer-executable instructions, which when executed by a computer (Kasai claim 18), cause the computer to execute operations, the operations comprising: 
acquiring a state of an arm (Kasai claim 18), 
wherein the arm comprises a plurality of links joined to each other by at least one joint of a plurality of joints (Kasai claim 18), 
wherein the arm is connectable to an imaging device (Kasai claim 17); 
obtaining a distance between a reference point positioned on an optical axis of the imaging device and the imaging device (Kasai claim 18), 
setting, based on the obtained distance and a state of the arm, a constraint condition (Kasai claims 20) to prevent the arm from an invasion prohibition region (Kasai claims 1, 18, 19), wherein the state of the arm is setting information of a joint of a plurality of joints; and 
controlling movement of the arm based on the constraint condition and to control each joint of the plurality of joints to be cooperatively driven (Kasai claims 1, 17, 18). 
Regarding claim 19, Kasai discloses the robot arm apparatus according to claim 1, wherein the drive controller is further configured to: 
control the state of the arm to restrict the plurality of links and the plurality of joints from invasion of the invasion prohibition region during the movement of the arm, while the reference point is positioned on the optical axis of the imaging device at a time the invasion prohibition region of the arm is set (Kasai claims 19).  
Regarding claim 20, Kasai discloses the robot arm apparatus according to claim 1, wherein the distance between the reference point and the imaging device is a constant value (Kasai claims 20). 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664